     Case 1:19-cv-01068-NONE-EPG Document 23 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10
     LAVAL JONES,                                                   Case No. 1:19-cv-01068-NONE-EPG (PC)
11
                                                     Plaintiff, ORDER DENYING DEFENDANT’S
12                                                              MOTION TO STAY PROCEEDINGS AND
                       v.                                       EXTEND RESPONSIVE PLEADING
13                                                              DEADLINE

14   WEBER,                                                         (ECF No. 22)

15                                                 Defendant.

16

17          Laval Jones (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action pursuant to 42 U.S.C. § 1983.

19          On October 19, 2020, Defendant filed a motion for summary judgment on the ground that

20   Plaintiff failed to exhaust his available administrative remedies (ECF No. 21),1 and moved to stay

21   the case pending resolution of the motion for summary judgment (ECF No. 22).

22          Defendant’s motion will be denied. While Defendant has cited to authority that allows

23   courts to issue a stay of the whole case, Defendant has not cited to any authority allowing him to

24   file and prosecute a motion for summary judgment before filing a responsive pleading. The Court

25
              1
               The Court notes that Plaintiff’s opposition to the motion “shall be served and filed by [Plaintiff] not more
26   than twenty-one (21) days after the date of service of the motion.” Local Rule 230.
             The Court also notes that Defendant filed this motion before discovery opened. The Court will not open
27   discovery at this time, but if Plaintiff believes that discovery is necessary to properly oppose the motion, he may file
     a motion to open limited discovery and to extend his deadline to oppose the motion.
28
                                                                1
     Case 1:19-cv-01068-NONE-EPG Document 23 Filed 10/20/20 Page 2 of 2


 1   notes that, generally, “[e]very defense to a claim for relief in any pleading must be asserted in the

 2   responsive pleading if one is required.” Fed. R. Civ. P. 12(b). As Defendant has not filed a

 3   responsive pleading, Defendant is attempting to move for summary judgment on a defense that

 4   was not asserted in his responsive pleading. Additionally, while serving a 12(b) motion can

 5   extend the deadline for filing for a responsive pleading, Fed. R. Civ. P. 12(a)(4)(A), filing a

 6   motion for summary judgment does not.

 7         Accordingly, IT IS ORDERED that Defendant’s motion to stay is DENIED, without

 8   prejudice to Defendant renewing the motion after he has filed his responsive pleading.

 9   Additionally, as Defendant is prosecuting this action, the Court gives Defendant until close of

10   business on October 30, 2020, to file his responsive pleading.

11
     IT IS SO ORDERED.
12

13      Dated:     October 20, 2020                             /s/
14                                                         UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
